Appeal from an order of the Supreme Court, Monroe County (Frank E Geraci, Jr., A.J.), entered December 16, 2005. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We conclude that Supreme Court properly determined that defendant is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Contrary to the contention of defendant, the court properly relied on the case summary in determining his risk level. We have consistently held that case summaries constitute reliable hearsay (see e.g. People v Vacanti, 26 AD3d 732 [2006], lv denied 6 NY3d 714 [2006]; People v Vaughn, 26 AD3d 776 [2006]), and we decline defendant’s request that we revisit our prior decisions. Present—Scudder, P.J., Martoche, Smith, Centra and Peradotto, JJ.